Mu. Justice "Wole
delivered tlie opinion of the court.
The respondents appear here and present a motion to correct the record. The motion is unverified but sets up that at the trial in the court below certified copies of the birth records of the respondents were presented. That in such records the respondents, Ana Luisa and Ana Teresa Orama, appear as Ana Luisa Mérida and Ana Teresa Mérida, natural daughters of Fabiana Orama. The respondents allege that in the record offered by the appellant the following is made to appear: “Proof of the complainants. Offered as proof certified copies of the birth records of Ana Luisa Mérida and of Ana. Teresa Mérida objection is made to their admission because these are not the names and surnames of the complainants, and the court admitted them (i. e. the copies) subject to the complainants proving that they are the same persons. The defendant excepted”; that in his brief the appellant said that to prove the date of their birth the respondents presented two certificates which showed names different from their own and that the court erroneously admitted such certificates. The motion goes on to say that the respondents fear that this court may be deceived inasmuch as (and here the* motion is ambiguous) the original records and the oral proof showed the certificates related to the complainants and respondents. Therefore the respondents requested this court to add the original certificates to the record, copies of which were attached to the motion and certified by the secretary of the district court. The certificates sought to be added to the record now in this court show that not only the name Mérida but the name Orama was used in connection with the respondents.
What is the nature of these writings which we are now asked to incorporate into the record of the cause before us? According to the certificate of the secretary of the district court they are faithful copies of originals presented as proof *296by the complainants in snit numbered 5453 against Margarita Oyanguren to be found on pages 21 and 22 of that snit. The secretary does not say that they were attached to any pleading as exhibits or in any other way made a. part of the ¿judgment roll, and indeed we know from the admissions of the motion as well as from the record that the said writings only purport to be some of the proof admitted in evidence by the court during the progress of the trial on issues joined between the respondents and appellant. The said writings .as a whole .were'never copied into or made part of a bill of exceptions or a statement of the case. In the record itself there is a statement of the case and bill ef exceptions signed by the trial judge who certifies that therein are contained all the necessary and pertinent documents and that such statement of the case and bill of exceptions are full, true and correct. There is no charge that, the appellant has omitted anything from the record on appeal and the respondents are not relying on or suggesting any error or defect in such record as cóvered by rules 55 and 56 of this court. The respondents are asking us to add to our record, on the certificate of the secretary alone, some isolated proof that was supposedly submitted to the judge to enable him to determine the truth of the issues joined.
It may be true that these papers*are found in the file of the cause below. Even when papers are found in the transcript on appeal the Supreme Court of the United. States has held that the fact that they -are so found and so certified by the clerk does not make them any part of the record on appeal. England v. Gebhardt, 112. U. S., 502; Young v. Martin, 8 Wall., 354; Sire v. Ellithorpe Air Brake Company, 137 U. S., 579; Sargeant et al. v. The State Bank of Indiana, 12 How., 384.
In England v. Gebhardt supra, the court says, among other pertinent things: .“The mere fact that a paper is found among the files in a-cause does not of itself make it a part of the record. If not a part of the pleadings or process in *297the cause, it must be put into the .record by some action of the court. Sargeant v. State Bank of Indiana, 12 how., 371, 384; Fisher v. Cockerell, 5 Pet., 248, 254. This may be done by a bill of exceptions or something which is equivalent.” And in Sargeant et al. v. The State Bank of Indiana supra, the court says: “With respect to the propriety and regularity of this application to the circuit court, we would remark in the first place that the mere fact of a paper being found amongst the files of a cause does not .of itself constitute it a part of the record of the cause-. In order to render it a part of the record, it .should form some part of the pleadings in the cause, or.be brought under and ingrafted upon the action of the court by some motion from'the parties. Without this, such a paper can no more be a portion of the record than would the knowledge of facts on the part of a witness, who had been summoned and not examined, or the oral testimony given to a jury, and not noted by exception or otherwise.”
. By virtue of the' Code of Civil Procedure this court, where the court below refuses, may make or settle a bill of exceptions or statement of a. case. But even in such case the bill so signed by us .or. one of our members must be sent to the district court to become a record there. With this exception, if it. is an exception, this court cannot make the record on appeal. People v. Brenes, 9 P. R. R., 503; People v. Acosta, 11 P. R. R., 243. To the same effect are Continental Insurance Company v. Rhoads, 119 U. S., 237; Goodenough Horseshoe Manufacturing Company v. Rhode Island Horseshoe Company, 154. U. S., 636; City of Santa Bárbara v. Eldred, 95 Cal., 378; Hyde v. Boyle, 86 Cal., 352; In re Gates, 90 Cal., 257. In Hardesty v. Hosmer, 4 App. D. C., 280, Mr. Chief Justice Alvey said: “In this case there has been a motion made by the appellant, .Ophelia A. Hardesty, for- leave to file a copy of .the bill and of the .exhibits, the originals of which, it is alleged, were filed in the court below-, but which originals, as charged in the motion, have, been lost and therefore could not be. copied in the- transcript sent, up- to this *298court. But to allow the alleged copies of the original papers to be brought in and filed in this court, in the manner proposed, would make what would purport to be the transcript of the record in the court below, quite a different record here from that actually existing in the court below, and the record here would not be a transcript verified by the certificate of the clerk and the seal of that court.” See also Freeman on Judgments, section 79, cited with approval in United States v. Taylor, 147 U. S. 699, 3 Cyc., 141, 180.
An appellate court can take no notice of the proof offered below until it is incorporated into a bill of exceptions and signed by the judge and made a part of the record below. The cases to support this rule are innumerable. Some of the most pertinent of this court are Ramírez v. Surillo, 10 P. R. R., 311; Huertas v. Elzaburu, 10 P. R. R., 407; Barnes et al. v. The People, 12 P. R. R., 80; Julbe v. Guzmán et al., 15 P. R. R., 562; Calaf et al. v. Calaf, 16 P. R. R., 795; Rossy v. Mollfulleda et al., 15 P. R. R., 821. In Ramírez v. Surillo, supra,, cited in Huertas v. Elzaburu, supra, it was said that it made no difference whether the evidence produced before the trial court was documentary or oral, it was just as necessary to embody it in a bill of exceptions. On the general principle as apt for this case are Young v. Martin, 8 Wall., 354; Metropolitan Railroad Company v. District of Columbia, 195 U. S., 330, 332; Sire v. Ellithorpe Air Brake Company, 137 U. S., 83; City of Santa Bárbara v. Eldred, 95 Cal., 378; Hyde v. Boyle, 86 Cal., 352; In re Gates, 90 Cal., 257. In Campbell v. Hayes, 77 Cal., 36, it was said: “Where written findings are necessary, and do not appear in the record, they will be deemed to have been waived; and if they were not, the error must be shown by a bill of exceptions, statement, or other appropriate method whereby the record presents the question. Mulcahy v. Glazier, 51 Cal., 626; Reynolds v. Brumagim, 54 Cal., 254; Glenn v. Arnold, 56 Cal., 631. The certificate of the clerk that written findings were not waived forms no part of the record which we can *299notice. It forms no par^ of tie judgment roll, and has no more verity than would the testimony of witnesses given at the trial, certified in like manner. Except as to matters made a part of the record by statute, the verification of the judge is essential to give validity to the proceedings. The office of a bill of exceptions or statement is to make a record of that without which it would not constitute a record.” Whatever of the proceedings of a court should be brought before the appellate court by bills of exception, etc., cannot be incorporated into the record of the cause by mere entries of the clerk; and if s.o incorporated they will not be available as parts of the record on appeal. Wright v. State, 20 Ind., 23; Wilson v. Truelock, 19 Ind., 389, 7 Cyc., 222. And in Hanna v. Maas, 122 U. S., 26, it was stated:
“Minutes of the judge or clerk, or notes of a stenographer, cannot take the place of a bill of exceptions, but are only memoranda by the aid of which one may afterwards be drawn up. Pomeroy v. Bank of Indiana, 1 Wall., 592; Thompson v. Riggs, 5 Wall., 663; Young v. Martin, 8 Wall., 354; Insurance Company v. Lanier, 95 U. S., 171. The exceptions must be drawn up and settled in proper form in the court below, and cannot be amended or redrafted in this court. Stimpson v. West Chester Railway Company, 3 How., 553.”
By section 55 of the Law of Evidence, a judicial record is the record or official entry of the proceeding in a court of justice, or of the official act of a judicial officer in an action or special proceeding. And by section 56 a judicial record of Porto Bico or of the United States may be proved by the production of the original or by a copy thereof certified by the clerk or other person having the legal custody thereof. Even supposing that a document admitted into evidence become a judicial record it is the judge who must give it verity. He is, in contemplation of law, the legal custodian of the proof and he can only give it verity by virtue of a bill of exceptions or similar reduction to form. But a bit of proof even if documentary is still only a bit of proof and the secretary can *300no more make it a part of the record. of the court below than he could the oral testimony of witnesses.
In the present motion it is sought to add to the record a part of the proof without submitting it in any form to the court below. If this practice could be followed the facts of the trial might, readily he perverted. If when the bill of exceptions was about to be signed the appellees had offered the whole document the court might also have insisted on other proof being embodied. Here, • however, the court has certified' that the whole necessary and pertinent proof has been included. The bill of exceptions signed by the judge imports verity. State v. O’Brien, 18 Mont., 12 and 13, citing 9 Mont., 381, where it was also said .that it was the duty of the judge, not simply to sign what is presented to him as a bill of exceptions, but to examine it and make it conformable to the facts both in form and in .fact.
" In certain cases the appellate court will send a transcript back to be réformed by the court below. 3 Cyc., 146. Not only has no such application been made but it would require an extraordinary case where we should suffer it to be done after the brief of the appellant haS been filed and especially would we not do 'it in a case where 'the respondents had ample opportunity to copy the whole document and made no such suggestion, and now offer absolutely'no explanation of their failure. This was a special exception noted by appellant and'it was the duty of the 'respondents then and there to make the correction. Besides it is difficult to see, if the documents were admitted subject to the respondents being identified by the oral proof and such proof was forthcoming, how they could be injured .either by the statement in the bill of exceptions or the comments of counsel. If anything is lacking in the bill it is apt to militate in fayor. rather than against respondents. The motion must be denied.

Motion overruled.

*301Mr. Chief Justice Hernández and Mr. Justice Aldrey concurred.
Mr. Justice del Toro handed down a concurrent opinion in which’ Mr. Justice MacLeary concurred.